The Constitutionality of Cooperative International Law
Enforcement Activities Under the Emoluments Clause
The Emolum ents Clause o f the Constitution does not bar a proposed cooperative maritime counter­
narcotics operation, because the foreign naval personnel assisting U.S. law enforcement personnel
would not hold an “ Office of Profit or Trust” under the United States.

October 7, 1996
M e m o r a n d u m O p in io n f o r t h e D e p u t y A s s i s t a n t A t t o r n e y G e n e r a l
C r im in a l D iv is io n

This memorandum responds to your request for our advice on certain legal
issues raised by proposed bilateral executive agreements providing for cooperative
maritime counterdrug enforcement activities in the Caribbean. In particular, you
have asked whether the agreements would be impermissible under the Emoluments
Clause, Article I, Section 9, Clause 8 of the Constitution, and this opinion is con­
fined to that question.
I.

You have explained that the United States has had discussions with several
European countries with interests in the Caribbean about possible executive agree­
ments addressing maritime counterdrug enforcement activities in that region. You
have further explained the general structure of the proposed cooperative
“ shiprider” program that would be established under the terms of the agreements:
Each of the proposed agreements would have reciprocal provisions,
under which, pursuant to standing or ad hoc permission, duly au­
thorized state vessels of each party would be able to enter the terri­
torial sea of the other to take drug law enforcement action against
vessels not flying the flag of the coastal state, and against the per­
sons on board them. Such law enforcement action could include
enforcement of the coastal state’s laws, (e.g., by seizing the vessel
and apprehending the persons, for subsequent turnover to the coast­
al state’s enforcement authorities) or enforcement of the seizing
state’s laws (in which case the vessel and persons would be taken
out of the coastal state’s territorial of sea for prosecution in a terri­
tory of the seizing state).1
1 M emorandum for Richard Shiffrin, Deputy Assistant A ttorney G eneral, Office of Legal Counsel, from Mark
M. Richard, Deputy Assistant Attorney G eneral, Criminal Division, Re: Request for Office o f Legal Counsel Views
on Proposed Reciprocal Maritime Counterdrug Agreements at 1 (May 31, 1996) ( “ Criminal Division Submission” ).

346

The Constitutionality o f Cooperative International Law Enforcement Activities Under the Emoluments
Clause

As an example, you have provided the text of a draft agreement between the
United States and the United Kingdom (acting on behalf of Bermuda, the British
Virgin Islands, and other islands) concerning maritime counterdrug operations in
the Caribbean (“ U.S.-U.K. Draft Agreement” or “ Agreement” ).2 The Agreement
provides that the parties “ shall continue to cooperate in combatting illicit maritime
drug traffic to the fullest extent possible.” 3 To that end, the parties agree to estab­
lish a joint law enforcement “ shiprider” program. In relevant part, the Agreement
provides that the U.S. government may designate qualified Coast Guard officials
to act as shipriders who may:
a. embark on British law enforcement vessels;
b. authorize the pursuit, by the British law enforcement vessels on
which they are embarked, of suspect vessels and aircraft fleeing
into United States waters;
c. authorize the British law enforcement vessels on which they are
embarked to conduct counter-drug patrols in United States waters;
d. enforce the laws of the United States in United States waters,
or seaward therefrom, in the exercise of the right of hot pursuit
or otherwise in accordance with international law; and
e. authorize the British law enforcement vessels on which they are
embarked to assist in the enforcement of the laws of the United
States seaward of the territorial sea of Anguilla, Bermuda, the Cay­
man Islands, Montserrat, and Turks and Caicos.4
The Agreement further provides that crew members of the British law enforce­
ment vessel may assist in the search and seizure of property, detention of a person,
and use of force pursuant to the Agreement if expressly requested to do so by
the U.S. shiprider.
The provisions of the U.S.-U.K. Agreement are fully reciprocal; identical or
equivalent terms apply to create a shiprider program for the United Kingdom.
Congress has expressly authorized the President to enter into reciprocal maritime
agreements with other countries in order to promote international cooperation to
curtail drug traffic. See International Narcotics Control Act of 1992, Pub. L. No.
102-583, 106 Stat. 4914.
2 Agreement Between the Government o f the United States o f America and the Government o f the Kingdom o f
the United Kingdom o f Great Britain and Northern Ireland on behalf o f the Governments o f Anguilla, Bermuda,
the British Virgin Islands, the Cayman Islands, Montserrat, and the Turks and Caicos Islands, Concerning Maritime
Counter-Drug Operations in the Western Atlantic and Caribbean Areas (Attachment A to Criminal Division Submis­
sion).
3 U.S.-U.K. Draft Agreement, article I.
4 U.S.-U.K. Draft Agreement, article 6.

347

Opinions o f the Office o f Legal Counsel in Volume 20

II.

The Emoluments Clause, U.S. Const, art. 1, §9, cl. 8, provides:
No Title of Nobility shall be granted by the United States: And
no Person holding any Office of Profit or Trust under them, shall,
without the Consent of the Congress accept of any present, Emolu­
ment, Office, or Title, of any kind whatever, from any King, Prince,
or foreign State.
The Emoluments Clause was intended to protect foreign ministers, ambassadors,
and other officers of the United States from undue influence and corruption by
foreign governments. Governor Randolph explained the purposes underlying Arti­
cle 1, Section 9, Clause 8 in the Virginia Ratification Convention. He stated that
it had been prompted by the gift of a snuff box by the King of France to Benjamin
Franklin, then Ambassador to France. It therefore “ was thought proper, in order
to exclude corruption and foreign influence, to prohibit any one in office from
receiving or holding any emoluments from foreign states.” 5
We understand that the question has arisen whether the U.S.-U.K. shiprider pro­
gram violates the Emoluments Clause by authorizing U.K. naval personnel, under
instruction of the U.S. shiprider, to enforce U.S. law “ seaward of the territorial
sea of Anguilla, Bermuda, the Cayman Islands, Montserrat, and Turks and
Caicos.” 6 According to the Criminal Division Submission, see id. at 1-2, the
concern regarding the Emoluments Clause stems at least in part from a prior opin­
ion of this Office that concluded that the Clause prevented foreign government
personnel— who receive pay from their own government — from being designated
U.S. federal law enforcement agents.7
We conclude that the U.K. naval personnel assisting U.S. law enforcement per­
sonnel under the shiprider program do not hold an “ Office of Profit or Trust
under [the United States]” within the meaning of the Emoluments Clause, and,
thus, the Emoluments Clause presents no bar to the cooperative maritime
counterdrug operations as outlined in the Criminal Division Submission and the
U.S.-U.K. Draft Agreement. The U.K. naval personnel owe no duty of loyalty
to the United States that would be compromised by payment from the British
Royal Navy. Rather, they are, at all times, operating as members of the Royal
Navy, owing their duty to the Royal Navy, and participating in a cooperative
endeavor with the United States pursuant to the terms of an agreement executed
by their own government. If British personnel enforce U.S. law, it is merely deriv­
ative of their duty to obey the dictates of the government of the United Kingdom.
5 3 The Records o f the Federal Convention o f 1787, at 327 (Max Farrand, ed., rev. ed. 1966) ( “ Farrand” ).
6 U.S.-U.K. Draft A greem ent, article 6.
7 See Authority o f Foreign Law Enforcement Agents to Carry Weapons in the United States, 12 Op. O.L.C. 67
(1988) ( “ 1988 O pinion” ).

348

The Constitutionality o f Cooperative International Law Enforcement Activities Under the Emoluments
Clause

Simply put, British pay could not undermine the “ undivided loyalty” 8 of the
British naval personnel to the United States because their ultimate loyalty is to
Britain, not the United States.
The Criminal Division Submission cites the 1988 Opinion of this Office, in
which we concluded that “ the Emoluments Clause precludes the designation of
foreign agents to enforce federal law in the absence of congressional consent.” 9
The 1988 Opinion concluded that “ [a]s a matter of general principle, anyone exer­
cising law enforcement powers on behalf of the United States must be viewed
as holding an office of trust under the Emoluments Clause.” 10 We reject this
sweeping and unqualified view.
Until 1988, we had never interpreted the Emoluments Clause as applying to
persons entirely outside the federal government. To be sure, we concluded in 1982
that the Emoluments Clause applies more broadly than just to the “ offices” cov­
ered by the Appointments Clause,11 and also reaches “ ‘lesser functionaries’ sub­
ordinate to officers.” 12 But such “ ‘lesser functionaries’ subordinate to officers”
plainly are in the United States Government.
While we understand the concern behind the 1988 opinion — certain govern­
mental functions are of such importance that their assignment to persons under
obligation to a foreign government may raise serious problems — we see no basis
for extending the Emoluments Clause to persons having no position or employ­
ment in the United States Government.13 First, the expressed purpose for the
Emoluments Clause was to “ preserv[e] foreign Ministers & other officers of the
U.S. independent of external influence.” 14 This formulation supports the view
that the Emoluments Clause extends only to those, like foreign ministers, who
have positions in the Government of the United States. Second, the ordinary mean­
ing of the term “ office” does not include assignments of duties to persons who
‘ Id. at 69.
9 Id. at 68.
i0Id. at 69.
*1See Application o f the Emoluments Clause o f the Constitution and the Foreign Gifis and Decorations Act, 6
Op. O.L.C. 156, 157-58 (1982).
12 See Application o f Emoluments Clause to Part-Time Consultant for the Nuclear Regulatory Commission, 10
Op. O.L.C. 96, 98 (1986). The Appointments Clause applies only to persons (1) in a position o f employment (as
opposed to an independent contractor), (2) within the federal government (3) that carries significant authority. See
Constitutional Limitations on Federal Government Participation in Binding Arbitration, 19 Op. O.L.C. 208, 2 1 0 11 (1995). The Emoluments Clause is not so limited. Most significantly, the Emoluments Clause applies regardless
of whether the person exercises “ significant authority.” See Application o f the Emoluments Clause o f the Constitution
and the Foreign Gifts and Decorations Act, 6 Op. O.L.C. 156, 158 (1982) ( “ The problem o f divided loyalties
can arise at any level.” ).
13 In the same year we concluded that Civilian Aides to the Secretary o f the Army occupied an “ Office o f T rust”
and thus were covered by the Emoluments Clause. In contrast to the U.K. shipriders, however, there was no question
that, as a threshold matter, the Civilian Aides held an “ Office.” As the opinion explains, certain Army regulations
governed Civilian Aides, the Aides were chosen by the Secretary according to specified criteria, and they were
subject to security clearances and standards o f conduct. They served a “ term o f office” o f two years and enjoyed
the “ responsibilities and privileges” o f the position until formal “ separation action” was taken by the Secretary.
Memorandum for James H. Thessin, Assistant Legal Adviser for Management, United States Department o f State,
from John O. McGinnis, Deputy Assistant Attorney General, Office o f Legal Counsel, Re: Application o f the Emolu ments Clause to a Civilian Aide to the Secretary o f the Army at 3 (Aug. 29, 1988).
14 2 Farrand at 389.

349

Opinions o f the Office o f Legal Counsel in Volume 20

hold no positions in the government. In interpreting the term even outside the
context of the Constitution, the Supreme Court has stated that “ [a]n office is
a public station conferred by the appointment of government” and that “ [t]he
term embraces the idea of tenure, duration, emolument and duties fixed by
law.” >s
Assisting in the enforcement o f federal law does not, in itself, make a person
an officer for purposes of the Emoluments Clause. If so, all persons, including
state actors, who enforce federal law would be barred from accepting any “ emolu­
ment’’ from a foreign government. Thus, for example, state governors, local offi­
cers, and qui tam relators would be barred from accepting an appointment as an
instructor in certain foreign public universities.16 Such a limitation, however, is
not compelled by the text of the clause — in fact it is not even facially consistent
with the text— and would do nothing to further the purpose of the Clause.
Although the definition of an officer for the purpose of the Emoluments Clause
is more expansive than for the Appointments Clause, this Office has drawn a
distinction in the context of the Appointments Clause between individuals covered
by that Clause and individuals who exercise authority that is delegated by federal
law that is equally applicable to the Emoluments Clause. As we recently ex­
plained:
It is a conceptual confusion to argue that federal laws delegating
authority to state officials create federal “ offices,” which are then
filled by (improperly appointed) state officials. Rather, the “ public
station, or employment’ ’ has been created by state law; the federal
statute simply adds federal authority to a pre-existing state office.
Accordingly, the substantiality of the delegated authority is immate­
rial to the Appointments Clause conclusion. An analogous point ap­
plies to delegations made to private individuals: the simple assign­
ment of some duties under federal law, even significant ones, does
not by itself pose an Appointments Clause problem.17
Similarly, we believe it is a conceptual confusion to argue that delegating authority
to foreign officials creates federal “ offices,” which are then filled by (improperly
paid) foreign officials. Rather, the office held is a foreign, not a U.S. office; the
bilateral agreement merely adds additional authority to an existing foreign office.
>’ M etcalf & Eddy v. Mitchell, 269 U.S. 514, 520 (1926).
16 C f Applicability o f Emoluments Clause to Employment o f Government Employees by Foreign Public Univer­
sities, 18 Op. O .L.C. 13 (1994) (concluding that foreign public universities are presumptively instrumentalities of
foreign States under the Emoluments Clause).
17 The Constitutional Separation o f Powers between the President and Congress, 20 Op. O.L.C. 124, 142 n 5 2
(1996) (expressly superseding inconsistent prior opinions o f this Office regarding the Appointments Clause).

350

The Constitutionality o f Cooperative International Law Enforcement Activities Under the Emoluments
Clause

The assignment of some duties under an international executive agreement, even
significant ones, does not by itself pose an Emoluments Clause problem.
CHRISTOPHER H. SCHROEDER
Acting Assistant Attorney G eneral
Office o f Legal Counsel

351